Citation Nr: 0304223	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-11 178	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to service connection for degenerative disc 
and joint changes of the lumbar spine.  

2.  Entitlement to an increased rating for lumbar strain, 
rated as 10 percent disabling prior to June 29, 1999, and 40 
percent disabling from June 29, 1999.  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
October 1964 and from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The veteran presented testimony before the undersigned member 
of the Board at a hearing at the RO in March 2001.  In August 
2001 the Board remanded the issues on appeal.  The case was 
returned to the Board in August 2002.  

In September 2002 the Board undertook additional development 
on the issue of service connection for degenerative changes 
of the lumbar spine pursuant to 38 C.F.R. § 19.9(a)(2)) 
(2002).  In December 2002 the Board provided notice of the 
development as required by 38 C.F.R. § 20.903 (2002), and 
afforded the veteran and his representative to submit 
additional evidence and argument.  

This decision will address the issue of service connection 
for degenerative changes of the lumbar spine.  The remand 
that follows will address the remaining issues.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Degenerative disc and joint changes of the veteran's 
lumbar spine were caused or chronically worsened by service-
connected lumbar strain.  




CONCLUSION OF LAW

Degenerative disc and joint changes of the lumbar spine are 
proximately due to or the result of the veteran's service-
connected lumbar strain.  38 C.F.R. § 3.310(a) (2002); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), were published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue decided herein.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has determined that the evidence and information 
currently of record are sufficient to substantiate the 
veteran's claim.  Therefore, no further development is 
required to comply with the VCAA or the implementing 
regulations.  

Factual Background

An August 1969 rating action granted service connection for, 
in pertinent part,  lumbar strain and assigned a 10 percent 
disability rating, effective May 13, 1969 (the day after 
discharge from the veteran's last period of service).  That 
rating remained in effect until a July 1999 rating action 
granted the current 40 percent disability evaluation for the 
service-connected lumbar strain, effective June 29, 1999.  

An X-ray of the veteran's lumbosacral spine in conjunction 
with VA examination in July 1969 was negative but X-rays of 
his lumbar spine in conjunction with VA examination in March 
1981 revealed marginal spurring at L1, L3, L4, and L5, 
although the disc spaces were maintained.  There appeared to 
be slight narrowing of the disc space between T12 and L1.  
The impressions were degenerative changes with narrowing of 
the disc space at T12-L1 probably related to degenerative 
disc disease, and mild degenerative changes in the lower 
lumbar segments.  

The evidence is clear that the veteran sustained a low back 
injury while on-the-job in April 1997 for which he ultimately 
received Workmen's Compensation.  

Records obtained from the Social Security Administration 
include a copy of a deposition of the physician who was 
treating the veteran's low back disability and had performed 
a laminotomy with excision of the L3-L4 disc.  In that 
deposition, at page 19, the physician stated that the 
veteran's disc pathology was likely due to both pre-existing 
degenerative changes coupled with the work injury, causing 
the disc herniation.  

On VA examination of the veteran's spine in December 1999, 
the claims file was reviewed and the veteran's clinical 
history was related.  It was noted that during service the 
veteran had muscle spasm but no vertebral fracture or 
dislocation.  It was opined that given that the original 
inservice injury was in the nature of a muscle spasm without 
any structural damage to the lumbosacral spine, the fact that 
he had thereafter worked as a civilian welder, and the fact 
that he was diagnosed with a work-related injury for which he 
received Workman's Compensation, it was unlikely that the 
diskectomy in 1997 was directly related to the mild lumbar 
muscle spasm inservice.  It was well-known that mild lumbar 
muscle spasms occurred frequently in people and that every 
minor injury did not necessarily lead to disk disease 20 or 
30 years later.  Given these facts, it was felt that the 
lumbar diskectomy in 1997 was not directly related to the 
injury he had during service.  

During VA hospitalization in May 2001 the veteran underwent a 
left L3-4 and L4-5 foraminotomy and a left L4 
hemilaminectomy.  

On VA general medical examination in February 2002, the 
relevant diagnoses were  laminectomy due to lumbar stenosis, 
scar tissue formation from previous surgery, and lumbar 
vertebrae degenerative disease.  It was opined that it was 
not likely that his disc disease was caused by his service-
connected lumbar strain because there was a gap of 34 years 
between his lumbar strain with change he suffered in 1963 and 
the start of his disc condition in 1997.  During the 
intervening years he was working as a welder.  

On VA orthopedic examination in December 2002, the veteran's 
claims file was reviewed.  The veteran related that in April 
1997, while twisting and bending, he felt a pop in his low 
back, after which magnetic resonance imaging (MRI) revealed 
rather severe degenerative changes in the entire lumbar spine 
and disc herniation at L3-4 for which he had a laminectomy 
with disc excision at that level.  It was noted that this 
demonstrated that severe degenerative changes were present in 
the lumbar spine prior to the April 1997 injury.  

The examiner noted that another physician had indicated that 
the disc which had bulged could be due to both a preexisting 
degenerative changes and a work injury that caused the disc 
herniation.  

After the examination the diagnoses were lumbosacral strain 
with degenerative changes of the entire lumbar spine and an 
acute episode of disc herniation at L3-4.  The examiner 
stated that he could not disagree with the conclusion of the 
other physician that the disc which bulged was likely due to 
both preexisting degenerative changes and a work injury that 
caused the herniation.  The examiner further stated that it 
was likely that the degenerative changes were chronically 
worsened by the service-connected lumbar strain but that it 
was difficult to estimate with any accuracy the degree of 
disability.  

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002). 

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Two VA physicians have predicated their opinions on the 
length of time between the initial onset of the veteran's 
lumbar strain during service and the development of 
degenerative changes.  The VA physicians did not comment upon 
the existence of degenerative changes in the veteran's lumbar 
spine or disc disease prior to the 1997 injury.  Indeed, one 
of the VA physicians seemed to indicate that the only 
manifestation of the service-connected lumbar strain was 
muscle spasm.

On the other hand, the private physician that performed the 
surgery following the 1997 injury noted the presence of 
degenerative changes in the lumbar spine which had pre-
existed the postservice injury and felt that it was a 
combination of these degenerative changes and the injury 
which led to lumbar disc herniation.  In sum, the opinion of 
the private physician is more consistent with the facts in 
this case.  Moreover, the opinion of the private physician 
was recently corroborated at the time of the December 2002 VA 
orthopedic examination.  

In sum, the Board has found the medical opinions supportive 
of the claim to be more probative than those against the 
claim.  Therefore, the Board concludes that the degenerative 
disc and joint changes of the veteran's lumbar spine were 
caused or chronically worsened by the service-connected 
lumbar strain.  Accordingly, service connection is warranted 
for this disability. 


ORDER

Service connection for degenerative disc and joint changes of 
the lumbar spine is granted.  


REMAND

In light of the foregoing grant of service connection for 
additional back disability, the RO must readjudicated the 
veteran's claims for an increased rating and a total rating 
based on unemployability with consideration of the impairment 
associated with the degenerative disc and joint changes of 
the veteran's lumbar spine.  In evaluating the service-
connected disability, the RO must give consideration to the 
new criteria for the evaluation of intervertebral disc 
syndrome (IVDS) which became effective September 23, 2002.  
67 Fed. Reg. 54345 - 54349 (2002).  The new criteria at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 provide that the 
evaluation of IVDS (preoperatively or postoperatively) is to 
be made either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should  request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who have treated or 
evaluated him for low back disability or 
any other service-connected disability 
since September 1991.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records.

2.  Thereafter, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the nature and severity of all 
current manifestations of the service-
connected back disability.  The claims 
file must be sent to the examiner for 
review and consideration of such should 
be reflected in the completed examination 
report.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability.  
Any indicated studies, including an 
X-ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is vertebral 
deformity, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency, severity and 
duration of any attacks of sciatic 
neuropathy.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work, 
to include whether it renders him 
unemployable.  

The rationale for all opinions expressed 
should also be provided.

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claim of entitlement to 
an increased evaluation for low back 
disability.  The RO should consider both 
the former and current criteria for 
evaluating intervertebral disc syndrome.  
In addition, the RO should readjudicated 
the veteran's claim for a total rating 
based on unemployability due to service-
connected disabilities.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
reflects consideration of all potentially 
applicable laws and regulations, to 
include the new criteria for evaluating 
intervertebral disc syndrome.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



